O’Connor, J.,
concurring.
{¶2} I concur in the decision to dismiss the discretionary appeal as having been improvidently accepted and the certified conflict as having been improvidently recognized. I write separately to respond to the dissent’s contention that we should answer the question of what effect, if any, a violation of an administrative rule has on the open-and-obvious-hazard doctrine in this specific case.
{¶ 3} A hallmark of judicial restraint is to rule only on those cases that present an actual controversy. To do otherwise — to simply answer a hypothetical question merely for the sake of answering it — would make this court nothing more than an advisory board. Thus, because we do not provide advisory opinions, Cascioli v. Cent. Mut. Ins. Co. (1983), 4 Ohio St.3d 179, 183, 4 OBR 457, 448 N.E.2d 126, the dismissal of this case is proper because there is no evidence of a building-code violation.
{¶ 4} As the trial court recognized when it “assume[d], arguendo, that the lack of stair railings did violate the OBC [Ohio Building Code]” (emphasis added), the record is completely devoid of any evidence of building-code violations. On the contrary, the record includes evidence provided by AK Steel’s expert that “[t]here is no regulation, statute or law that indicates that the steps on which [the decedent] fell should be equipped with a handrail.”
{¶ 5} In addition, the Occupational Safety and Health Administration (“OSHA”) citation initially issued to AK Steel pertained to the two top sets of stairs but was amended to include only a citation for the top set of stairs, which were not the set of stairs upon which the decedent fell. Furthermore, Ahmad’s *1211expert (whose affidavit was submitted after the close of discovery and after Ahmad failed to disclose any potential experts) never expressed the opinion that there was any OSHA violation.1 His affidavit, which simply described how the term “riser” is generally used in the field of architecture and construction, did not provide probative evidence that there was, in fact, an OSHA violation.
{¶ 6} Moreover, there is no evidence to establish the alleged violation of the Ohio Building Code (“OBC”). Beyond Ahmad’s conclusory statement that AK Steel violated OBC 1003.3.11, there is nothing to support the conclusion that this section of the code applies to AK Steel and the facts of this case. Ahmad’s mere assertion that there is a code violation fails to create a genuine issue of material fact sufficient to survive summary judgment.2 In the absence of any proof that there was noncompliance, it is presumed that AK Steel complied with the building code. Cf. Zimmerman v. St. Peter’s Catholic Church (1993), 87 Ohio App.3d 752, 760, 622 N.E.2d 1184.
{¶ 7} In light of the complete lack of evidence of any code violation,3 this appeal presents nothing more than a garden-variety open-and-obvious-hazard case that is neither of substantial constitutional import nor of public or great general interest. Because there are no genuine issues of material fact regarding the alleged code violations, the majority has rightfully concluded that we should not reach the question of what effect a code violation has on the open-and-obvious-hazard doctrine.
{¶ 8} The dissent is correct that this is an important issue. It is an issue that involves competing public policies that affect the safety and well-being of Ohio’s citizens. In Uddin v. Embassy Suites Hotel, 113 Ohio St.3d 1249, 2007-Ohio-1791, 864 N.E.2d 638, we declined to “address how a possible violation of the Ohio Administrative Code affects the analysis governing the open-and-obvious doctrine,” id. at ¶ 15 (O’Connor, J., dissenting), but here, the dissenter would answer that critical question in a case in which there is not a scintilla of evidence that a code violation occurred. There is no wisdom or common sense in doing so.
{¶ 9} Therefore, I concur in the decision to dismiss the discretionary appeal as having been improvidently accepted and the certified conflict as having been improvidently recognized.
Moyer, C.J., and Pfeifer and Lanzinger, JJ., concur in the foregoing opinion.

. Tellingly, the expert did not rely on the OSHA regulations in his affidavit.


. The first time Ahmad raised this argument was in her brief in opposition to summary judgment.


. It should be noted as well that the dissent’s opinion lacks any discussion regarding the evidence of the alleged violation. Instead, the dissent simply cites the pertinent code sections and presumes there is a violation.